Interim Decision #1745

31.81.1.2.8 OF WONG

In Deportation Proceedings
A-12517044

Decided by Board May 10, 1967 and

11.146

$8, 1967

been lawfully admitted for permanent residence and who, during the statutory period,
made 5 or CI short visits to Canada reentering on each occasion on a false claim
of U.S. citizenship, comes within the meaning of Git Poo Wong v. Itmnigration

Respondent, an Applicant for suspension of deportation, who has never

and Naturalization Service, 358 F.28 151 (0..11_ 9, 1986), and, therefore, is not

precluded by such absences from establishing continuity of physical presence
under section 244(a) (1) of the Immigration and Nationality Act, as amended.
Wong v. I. 4 N.E., supra, and Wadman v. I. te N.'S., 329 P.24 812 (C.A. 9, 1961),
are no longer considered by the Board to be limited in scope but binding in all

jurisdictions on the issue of continuous physical presence as required by section 244(a) of the Act, as amended. [Matter of Wong, 10 I. & N. Dec. 513, and
Matter of Jacobson, 10 I. & N. Dec. 782, superseded.]
thsenon :
Order: Act of 1952—Section 241(a) (2) [8 17.S.O. 1251 (a) (2)7—Entered without inspection.
ON BEHALF OF RESPONDENT. Edwards E. Merges, Esquire
902 Norton Building
Seattle, Washington 98104
(Brief Bled)

The case comes forward on appeal from the order of the special
inquiry officer dated. December 5, 1966 denying the application for
suspension of deportation, granting voluntary departure in lieu of
deportation with the further order that if the alien failed to depart
when and as required, he be deported to the Republic of China on
Formosa on the charge contained in the order to show cause.
DISCUSSION AS TO DEPORTABILITY: The respondent is a
36-year-old married male, native and citizen of China, of the Chinese
race. He entered the 'United States at Seattle, Washington on May 6,
1952. At that time, he presented himself for inspection and was admitted as a -United States citizen. He concedes that he was not then a
United States citizen and did not present himself for inspection as
271

Interim Decision *1745
an alien and entered the United States without inspection as an alien.
The charge in the order to show cause is sustained by his admissions.
DISCUSSION AS TO ELTGIETLITY FOR SUSPENSION OF
DEPORTATION: The respondent applied for suspension of deportation under the provisions of section 244(a) (1) of the Immigration
and Nationality Act, as amended October 24, 1962 (P.L. 87-885). The
respondent's parents were both natives and citizens of China who
never resided in the United States. The respondent resided with his
family in Canton, China, until 1948 when he went to Hong Kong
because of the Communist occupation of the Chinese mainland. He
married Sun Chung Yee, a native and citizen of China in November
1947. He arranged for his wife to come to Canada as the wife of a
Canadian Chinese, and since 1959 she has resided in Vancouver, B.C.
They have three children, 16, 6 and 5 years old, respectively. The latter two children were born in Vancouver, B.C. There is evidence that
the wife has been granted amnesty by the Canadian Government and
has been granted a certificate of Canadian citizenship which was also
granted to the oldest child who was born in China (Ex. 11).
In 1955, the respondent became a partner in the Foodway Market,
a grocery store, in which he owns a one - third interest and from which
he realizes about $3,500 a year. He has assets amounting to $9,672.
His wife is not employed. The respondent registered for military service May 26, 1952 but has never been called for military training or
service.
The respondent has established that he has been a person of good
moral character during the seven years preceding his application for
suspension of deportation up until the present time. Inquiry disclosed
no connection with subversive groups. An independent character
investigation failed to disclose any adverse information. National
agency checks were negative. He has submitted affirmative evidence
from persons who have known him since May 1952 until the present
time which vouch for his good moral character. The respondent has
also submitted evidence in the form of receipts for money orders that
he has transmitted funds to his wife in Canada for her support and
support of their children.
The respondent claims his deportation would result in extreme
hardship to himself. He has made his home in the United States for
approximately 14 years. He speaks acceptable English, and is a successful partner in a grocery business which he asserts is worth approximately $5,000. Because of the nature of the partnership, his interest
would not be saleable or marketable to someone else, and he would
suffer considerable financial hardship if deported. The respondent
testified that he is not familiar with the dialect spoken in Formosa nor

272

Interim Decision #1745
could he earn a living if returned to Hong Kong. Although he has
some means, he does not have sufficient financial resources to support
himself in one country and his family in another country over an
extended period of time.
The Chinese quota to which the respondent is chargeable is greatly
oversubscribed, and he could not in the foreseeable future hope to
obtain an immigrant visa. He could not adjust his status by other
means than suspension of deportation. It is concluded that the
respondent, if deported from the United States, would suffer extreme
hardship.
The principal issue concerning eligibility for discretionary relief
is whether the respondent satisfies the statutory requirement that he
must have been physically present in the 'United States for a continuous period of not less than seven years immediately preceding the
date of his application. The respondent's application was submitted
August 19, 1964 and he made approximately five visits to Vancouver,
B.C., Canada, to visit his wife and family from 1959 to January 1961.
Apparently, he has not been absent from the United States since January 1961. Each of these visits was for a, period of short duration.
Upon his return he presented his United States Citizen Identification

Card which he obtained as the result of an application made June 25,
1954 at Seattle, Washington.
Counsel relies upon the decision in Git Foo Wong v. Immigration
and Naturdization Service, 858 F. 2d 151 (9th Cir., 1966), as controlling in the instant case. The special inquiry officer attempts to
distinguish the holding in Git Foo Wong upon the facts. Git Foo
Wong was a Chinese alien who entered the United States illegally in
1951 at about the age of 15 years, falsely claiming to be the son of a
United States citizen. Since that time, he continuously resided in
the United States except that in November 1961 he drove to Mexico
for a sightseeing trip, remaining there about two hours, and was then
readmitted to this country as a, United States citizen. Deportability
was conceded under section 241(a) (1) of the Act of 1952—excludable
at entry under section 212(a) (20)—no immigrant visa.. (We do not
consider the fact that the deportable charge in the instant case is made
under section 241(a) (2)—entered without inspection—a distinguishing factor inasmuch as the circumstances of the reentry in the two cases
are identical.)
The court, relying upon Rosenberg v. Fleuti, 374 U.S. 449 and Wadman v. Immigration and Naturalization Service, 329 F. 2d 812 (9th
Cir., 1964), held that petitioner's visit of about two hours to Mexico
should not be regarded as meaningfully interruptive of his continuous
presencein the United States for about ten years and adhered to the
273

Interim Decision #1745
court's previous holding in W adman that petitioner's brief visit to
Mexico did not bar him from consideration for suspension of deportation as a matter of law. The court quoted from W oilman that the term
"continuous" is no more subject to a hard and fast construction than
is the term "intended"; and that the significance of an absence from
the -United States during that period must be determined under the
standard set down in Fleuti. The court in Git Foo 'Wong refused to
accept the attempt to distinguish the holding in Fleuti from Wadman in that the original entry of Fleuti was a legal one, whereas in
the Git Foo Wong ease, the peitioner's original entry was illegal.
The court held that the statute, section 244 (a) and (b) of the Immigration and Nationality Act, permitting discretionary relief from deportation, was intended to enable the Attorney General to umelioratm
hardship and injustice, and the statute should not be strictly and technically construed so as to frustrate its humanitarian purpose.
We consider that the decision in Git Foo Wong v. Immigration and
Naturalisation Service is on all fours with the instant case and that the
respondent has established continuous physical presence for approximately 14 years. He is, therefore, statutorily eligible for suspension
of deportation. The distinctions drawn by the special inquiry officer
do not strike us as valid. An order granting suspension of deportation
will be entered.
ORDER: It is ordered that the order of the special inquiry officer
dated December 5, 1966 be withdrawn.
It is further ordered that the deportation of the respondent be suspended under the provisions of section 244 (a) (1) of the Immigration
and Nationality Act, as amended.
It is further ordered that if Congress takes no action adverse to the
order granting suspension of deportation, the proceedings be cancelled,
and that appropriate action be taken pursuant to section 244(e) of the
Immigration and Nationality Act, as amended.
It is further ordered that in the event Congress takes action adverse
to the order granting suspension of deportation these proceedings shall
be reopened upon notice to the respondent.
BEFORE THE BOARD

The case comes forward on motion of the Service dated June 8, 1967
requesting that we clarify the scope of our order entered May 10, 1967.
The ease relates to a native and citizen of China, 36 years old, male,
married, who entered the United States at Seattle, Washington on
May 6, 1952 by falsely claiming to be a United States citizen. His Chinese resident citizen :wife resides in Canada and between 1959 and
January 1961 he has visited Canada at least five or six times. On each
274

Interim Decision #1745
return from Canada he falsely claimed United States citizenship and
presented a false United States citizen identity certificate. Deports,bility was established.
The respondent applied for suspension of deportation under the
provisions of section 244 (a) (1) of the Immigration and Nationality
Act, as amended by the Act of October 24, 1962 (P.L. 87-855). The
special inquiry officer, in his order dated December 5, 1906, had found

the respondent otherwise eligible for suspension of deportation except
that the respondent did not have the necessary continuous physical
presence because on the occasion of each return from Canada he entered
upon a false claim of United States citizenship. Upon this basis, the
special inquiry officer distinguished the case of Git Foo Wong v. Immigration and Naturalisation Service, 358 F.2d 151 (9th Cir. 1966).

In our order of May 10, 1967 we declined to accept the distinction
drawn by the special inquiry officer and held that the decision in the
Git Foe Wong v. Immigration and Naturalisation Service, supra, and
its underlying decisions, ITraztman v. Immigration and Naturalisation
Service, 329 F.2d 812 (9th Cir. 1964), and Rosenberg v. Fleuti, 374
U.S. 449 were controlling; that the respondent had established continuous physical presence for more than seven years in the United States,
was statutorily eligible for suspension of deportation and entered
an order granting suspension of deportation pursuant to section
244(a) (1) of the Immigration and Nationality Act, as amended.
The present motion notes that we did not make mention of Matter
of P—, 5 I. & N. Dec. 220, Matter of Wong, 10 I. & N. Dec. 513, and
Matter of Jacobson, 10 I. & N. Dec. 782.1 Matter of P— was overruled
in the case of Savoretti v. United States ea, rel. Pincus, 214 F.2d 314
(5th Cir. 1954), the court holding that the alien did not make an entry
because his arrival in a foreign country was unintentional, involuntary
or wholly fortuitous. Matter of Wong and Matter of Jacobson were
distinguished from .Rosenberg v. Fleuti, 374 U.S. 449, because the
aliens therein had never been lawfully admitted to the United States
for permanent residence and were therefore ineligible for suspension
of deportation under section 244(a) (1) of the Immigration and Nationality Act.
As we pointed out in our order of May 10, 1967, the court, in Git
Poo Wong refused to accept the attempted distinction that the original
entry of Fleuti was a legal one whereas in the Git Foo Wong and the
Wad/man cases the original entry was illegal. The court held that the
statute should not be strictly and technically construed so as to frus2 Matter of P
arose in the Fifth Circuit; Matter of Wong in the Ninth Cir—

cuit and meter of Jacobson in the Fifth Circuit.

275

Interim Decision #1745
trate its humanitarian purpose of ameliorating hardship and injustice
so as to permit discretionary relief from deportation.
The motion points out that the instant case arises in the Ninth Circuit and its holding may possibly be interpreted as being confined to
that circuit. We did not confine the holding in this case to the Ninth
Circuit and no limitation was set forth in the decision. It has been
our practice where we intend to circumscribe a holding to a particular
circuit, to so indicate. In the present case, after due and deliberate
consideration, we came to the conclusion that there was no longer any
necessity to limit the scope of the TV cgdman and Git Foo Wong decisions. We intended our decision to be binding in all jurisdictions and
to stand as a precedent upon the issue of continuous physical presence
as required in section 244(a) of the Immigration and Nationality Act.
ORDER : It is ordered that the motion be and the same is hereby
denied.

276

